DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does teach the concept of a passive and active mode switching condenser (Hood, US 6,837,063) wherein in one mode the condenser (16) is circulated through and the compressor (14) is bypassed and in a second mode the compressor is engaged and the fluid circulates between the evaporator, compressor, condenser, and expansion valve (18). However, Hood does not teach the use of multiple condensers and explicitly teaches away from flowing through the expansion valve when the compressor is disengaged via a bypass channel (12f, 24).
Other prior art (for example, WO 2019/087629) teaches the use of multiple condensers (13, 12) wherein one is a passive condenser and the other is actively cooled (12). While it would be reasonable to one of ordinary skill to modify the actively cooled condenser of ‘629 with the dual mode condenser of Hood, the examiner did not locate any teaching or suggestion that would allow for the modifications required to isolate the actively cooled condenser (12) from the system as would be required by the “first mode” as recited in each independent claim. Additionally, there would remain the issue that Hood teaches away from flowing through the expansion valve while the compressor is isolated, as is required by the “second mode” of each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763